WITHDRAWN 7-23-15
	REISSUED 7-23-15
                                       
                               COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 June 25, 2015
                              No. 10-14-00349-CV
                                ROBERT WILLIAMS
                                      v.
            RUSSELL PARKER, INDIVIDUALLY AND HEIR OF LAWANNA KEETH
                                       
                                       
                        From the 249[th] District Court
                             Johnson County, Texas
                          Trial Court No. C201100640
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that it does not have jurisdiction of the appeal, it is the judgment of this Court that the appeal is dismissed.  
It is further ordered that Russell Parker, individually and as heir of Lawanna Keeth, is awarded judgment against Robert Williams for Russell Parker's appellate costs that were paid, if any, by Russell Parker; and all unpaid appellate court cost, if any, is taxed against Robert Williams.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk